UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of The Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 LUBY’S, INC. (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. PARCHE, LLC RCG ENTERPRISE, LTD RCG STARBOARD ADVISORS, LLC RAMIUS CAPITAL GROUP, L.L.C. C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS STEPHEN FARRAR WILLIAM J. FOX BRION G. GRUBE MATTHEW Q. PANNEK JEFFREY C. SMITH GAVIN MOLINELLI (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. -2- STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. November 29, 2007 Dear Fellow Shareholder: Starboard Value and Opportunity Master Fund Ltd. (“Starboard”) and the other participants in this solicitation (collectively, the “Ramius Group”) are the beneficial owners of an aggregate of 1,956,100 shares of common stock of Luby’s, Inc. (the “Company”), representing approximately 6.9% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, the Ramius Group does not believe that the Board of Directors of the Company (the “Board”) is acting in the best interest of its shareholders.The Ramius Group is therefore seeking your support at the Annual Meeting of Shareholders scheduled to be held at the Sheraton Brookhollow Hotel located at 3000 North Loop West, Houston, Texas 77092, on January 15, 2008 at 11:00 a.m., Houston time,for the following: 1. To elect Starboard’s slate of four nominees to the Board to serve until the 2011 Annual Meeting of Shareholders; 2. To ratify the appointment of Grant Thornton LLP as independent auditor for the 2008 fiscal year; and 3. To recommend that the Board consider adoption of the non-binding shareholder proposal to declassify the Board. The Ramius Group urges you to carefully consider the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the shareholders on or about November 30, 2007. If you have already voted for the incumbent Board slate, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact Innisfree M&A Incorporated, which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support. /s/ Jeffrey C. Smith Jeffrey C. Smith Starboard Value and Opportunity Master Fund Ltd If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of Starboard’s proxy materials, please call Innisfree M&A Incorporated at the phone numbers listed below. Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Shareholders Call Toll-Free at: (877) 800-5185 Banks and Brokers Call Collect at: (212) 750-5833 2008 ANNUAL MEETING OF SHAREHOLDERS OF LUBY’S, INC. PROXY STATEMENT OF STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Starboard Value and Opportunity Master Fund Ltd., a Cayman Islands exempted company (“Starboard”), Parche, LLC, a Delaware limited liability company (“Parche”), RCG Enterprise, Ltd, a Cayman Islands exempted company (“RCG Enterprise”), RCG Starboard Advisors, LLC, a Delaware limited liability company (“RCG Starboard Advisors”), Ramius Capital Group, L.L.C., a Delaware limited liability company (“Ramius Capital”), C4S & Co., L.L.C., a Delaware limited liability company (“C4S”), Peter A. Cohen (“Mr. Cohen”), Morgan B. Stark (“Mr. Stark”), Thomas W. Strauss (“Mr. Strauss”), Jeffrey M. Solomon (“Mr. Solomon”), Stephen Farrar (“Mr. Farrar”), William J. Fox (“Mr. Fox”), Brion G. Grube (“Mr. Grube”) and Mathew Q. Pannek (“Mr. Pannek”) (collectively, the “Ramius Group”) are significant shareholders of Luby’s, Inc., a Delaware corporation (“Luby’s” or the “Company”).The members of the Ramius Group, as well as Jeffrey C. Smith (“Mr. Smith”) and Gavin Molinelli (“Mr. Molinelli”), are participants in this solicitation.Mr. Smith is a Partner of Ramius Capital and Mr. Molinelli is an Associate of Ramius Capital.The Ramius Group does not believe that the Board of Directors of the Company (the “Board”) is acting in the best interest of its shareholders.The Ramius Group is therefore seeking your support at the Annual Meeting of Shareholders scheduled to be held at the Sheraton Brookhollow Hotel located at 3000 North Loop West, Houston, Texas 77092, on January 15, 2008 at 11:00 a.m., Houston time,including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the election of Starboard’s director nominees, Stephen Farrar, William J. Fox, Brion G. Grube and Mathew Q. Pannek (the “Ramius Nominees”), to serve until the 2011 Annual Meeting of Shareholders. As of the close of business on November 29, 2007, the members of the Ramius Group were the beneficial owners of an aggregate of 1,956,100 shares of common stock of the Company, par value $0.32 per share (the “Shares”), which currently represents approximately 6.9% of the issued and outstanding Shares, all of which are entitled to be voted at the Annual Meeting. Luby’s has set the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting as December 26, 2007 (the “Record Date”).The mailing address of the principal executive offices of Luby’s is 13111 Northwest Freeway, Suite 600, Houston, Texas 77040.Shareholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to Luby’s, as of November 27, 2007, there were 28,404,497 Shares outstanding.The participants in this solicitation intend to vote all of their Shares FOR the election of the Ramius Nominees. THIS SOLICITATION IS BEING MADE BY THE RAMIUS GROUP AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OF THE COMPANY.THE RAMIUS GROUP IS NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING.SHOULD OTHER MATTERS, WHICH THE RAMIUS GROUP IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. THE RAMIUS GROUP URGES YOU TO SIGN, DATE AND RETURN THE GOLD PROXY CARD IN FAVOR OF THE ELECTION OF ITS NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY LUBY’S BOARD TO LUBY’S, YOU MAY REVOKE THAT PROXY AND VOTE FOR THE ELECTION OF THE RAMIUS NOMINEES BY SIGNING, DATING AND RETURNING THE ENCLOSED GOLD PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING TO THE RAMIUS GROUP, C/O INNISFREE M&A INCORPORATED WHICH IS ASSISTING IN THIS SOLICITATION, OR TO THE SECRETARY OF LUBY’S, OR BY VOTING IN PERSON AT THE ANNUAL MEETING. -2- IMPORTANT Your vote is important, no matter how few Shares you own.The Ramius Group urges you to sign, date, and return the enclosed GOLD proxy card today to vote FOR the election of the Ramius Nominees. ● If your Shares are registered in your own name, please sign and date the enclosed GOLD proxy card and return it to the Ramius Group, c/o Innisfree M&A Incorporated, in the enclosed envelope today. ● If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a GOLD voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you may either (i) instruct your broker, trustee or other representative how to vote or (ii) request of your broker, trustee or other representative, a proxy for the Shares that you beneficially own and pursuant to such proxy vote the Shares in person at the Annual Meeting.Your broker cannot vote your Shares on your behalf without your instructions.Accordingly, please contact the person responsible for your account and either instruct that person to execute on your behalf the GOLD proxy card or provide you with a proxy for the Shares that you beneficially own so that you may vote the Shares in person pursuant to such proxy at the Annual Meeting.The Ramius Group urges you to confirm any instructions that you send in writing to the person responsible for your account and to provide a copy of such instructions to the Ramius Group, c/o Innisfree M&A Incorporated, who is assisting in this solicitation, at the address and telephone numbers set forth below, and on the back cover of this Proxy Statement, so that we may be aware of all instructions and can attempt to ensure that such instructions are followed. ● Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the Company’s proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to the Ramius Group.Remember, you can vote for our four nominees only on our GOLD proxy card.So please make certain that the latest dated proxy card you return is the GOLD proxy card. If you have any questions regarding your proxy, or need assistance in voting your Shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Shareholders Call Toll-Free at: (877) 800-5185 Banks and Brokers Call Collect at: (212) 750-5833 -3- REASONS FOR THE SOLICITATION The Ramius Group owns in the aggregate a total of 1,956,100 Shares, representing approximately 6.9% of the issued and outstanding common stock of the Company.We believe the election of the Ramius Nominees represents the best means for Luby’s shareholders to maximize the value of their Shares.We believe that our nominees will strengthen the quality of Luby’s Board by adding valuable restaurant industry and corporate finance expertise. Additionally, we believe that the election of the Ramius Nominees will help to ensure that any potential conflicts of interest that certain directors may have with respect to decisions that relate to their interests in both Luby’s and Pappas restaurants are evaluated and addressed appropriately with the best interests of all shareholders in mind.Although the current Luby’s Board may technically comply with the requirements of the NYSE and SEC rules relating to board “independence,” we believe that certain decisions by the Luby’s Board, including the decision to unilaterally increase the threshold to 33% for Christopher and Harris Pappas under the Company’s shareholder rights plan, or “poison pill,” call into question whether the Luby’s Board is truly “independent” of the Pappas brothers and whether it has been acting in the best interest of all of Luby’s shareholders. Our nominees will strengthen the quality of the Luby’s Board by providing essential restaurant and corporate finance expertise. The Ramius Group, as the largest independent shareholder of Luby’s, has a vested financial interest in the maximization of the value of Luby’s Shares.Our interests are aligned with the interests of all shareholders.The Ramius Nominees are highly experienced restaurant and corporate finance professionals. They are well qualified to oversee the Luby’s management team and can prove valuable in evaluating and executing the Company’s new growth strategy.They are committed to acting solely in the best interest of all Luby’s shareholders. If elected, we believe the Ramius Nominees will strengthen the Board and enable a higher probability of the most successful outcome. We wish to provide shareholders with the opportunity to elect new directors to the Board who are truly independent and who, if elected, will work to improve Board oversight. The current Luby’s management team and Board include several individuals who are currently working, or have formerly worked, at Pappas restaurants, including Christopher J. Pappas, the Company’s Chief Executive Officer (the “CEO”), and Harris J. Pappas, the Company’s Chief Operating Officer (the “COO”), both of whom serve on the current Board. In order to ensure that the Company is being operated with the best interest of Luby’s shareholders in mind, we believe it is imperative for Luby’s to have a strong Board that is not only “independent” under minimum NYSE and SEC requirements, but that is also “independent” with regard to evaluating situations involving decisions in which the best interests of the Pappas brothers may not be aligned squarely with the best interests of all shareholders. As an example of one of these situations, on October 30, 2007, Luby’s announced that in conjunction with the extension of the CEO's and COO's employment agreements, it had amended its “poison pill” to increase the number of shares of common stock that the CEO and COO are permitted to own without triggering the poison pill to 33% of the Company’s outstanding shares, while the threshold for all other shareholders remains at 15%. The primary purpose of a “poison pill” is to require a potential acquirer to negotiate an appropriate control premium with a company’s board before allowing such an acquirer to gain control.In our opinion, shareholders receive no conceivable benefit from the Board allowing the Pappas brothers to further increase their effective control of the Company without paying shareholders a control premium. -4- Our independent nominees are committed to acting in the best interest of ALL shareholders and will work diligently with the other Board members and management to aid in the execution of the growth strategy while exploring any and all alternatives to enhance shareholder value. Each of the Ramius Nominees, if elected, is committed to acting in accordance with his fiduciary duties as a director in all matters that come before the Board.The Ramius Nominees are independent of the Company in accordance with Securities and Exchange Commission (“SEC”) and New York Stock Exchange, Inc. (“NYSE”) rules on board independence and would seek to maximize value for all shareholders.If elected, subject to their fiduciary duties as directors, the Ramius Nominees will seek to work with the other members of the Board to take those steps that they deem are necessary or advisable to unlock the Company’s intrinsic value and generate long-term value at the Company, including considering a possible sale-leaseback transaction, significant stock buy-back, a special dividend or a sale of the Company.Additionally, the Ramius Nominees, if elected, are committed to acting in the best interests of all of the Company’s shareholders. Although the Ramius Nominees will not be able to adopt any measures without the support of at least some members of the current Board, we believe that the election of the Ramius Nominees will send a strong message to the Board that shareholders believe in the long-term value of the Company and that the path to maximizing value is through increased Board oversight and accountability. Luby’s has maintained poor corporate governance practices. In addition to the potential conflicts of interest that may arise as a result of several members of Luby’s management and the Board currently and/or formerly being employed with Pappas restaurants, the Ramius Group believes that Luby’s has and continues to maintain poor corporate governance practices which inhibit the accountability of management and directors.Examples of what we believe to be the poor corporate governance practices of Luby’s include: v The Company has maintained a “staggered” or classified board.Despite a majority of the shares cast having been voted to recommend that the Board consider adoption of a non-binding shareholder proposal to declassify the Board in years 2001, 2003, 2004, 2005 and 2006, the Board has yet to take any steps necessary to implement the proposal.In order to implement an amendment to the Company’s certificate of incorporation to declassify the Board, the approval of holders of 80% of the outstanding shares would be required. This threshold has not been reached in any year in which the shareholders have voted on the non-binding proposal; -5- v The Company maintains anti-takeover defenses, including a shareholder rights plan or “poison pill.”Although the ownership threshold for all other shareholders to trigger the poison pill is 15%, the Pappases are now permitted to collectively own up to 33% of the shares outstanding without triggering the poison pill; v The Company’s Bylaws permit the Board to increase the size of the Board to a maximum of fifteen persons by a majority vote and to fill vacancies without shareholder approval; provided that the Board may only fill two vacancies created by such an increase between elections of directors at an annual or special meeting of shareholders, and directors appointed by the Board to fill such vacancies serve only until the next annual meeting where directors are elected; v A supermajority vote is required for shareholders to amend certain provisions of the Company’s Certificate of Incorporation and Bylaws, including rescinding the classified Board; v Special meetings of shareholders may only be called by the shareholders to the extent that they hold at least 50% of the outstanding voting Shares; and v Shareholders are prohibited from taking action by written consent. Such measures, we believe, serve no reasonable purpose other than to allow for the entrenchment of directors and demonstrate a disregard for the interests of shareholders. Governance provisions such as these are contrary to the guidelines for corporate governance best practices issued by leading advocates of shareholder democracy, such as Institutional Shareholder Services (ISS) and Glass, Lewis & Co.What these provisions do provide, in our opinion, is insulation to the incumbent Board and few avenues for change to shareholders dissatisfied with the status quo.If elected, the Ramius Nominees will use their best efforts to cause the Board to terminate the poison pill and implement corporate governance reform while exploring all potential alternatives to maximize shareholder value. Although the Luby’s Board may meet the minimum requirements for “independence” as set forth under NYSE requirements and SEC rules, we question to what extent certain directors may be influenced by the interests of the Pappas brothers in their other restaurant business, and we reiterate our belief that shareholders would benefit from increased oversight and accountability at the board level. In the event that the Board attempts to use new bylaws or amended bylaws to prevent the shareholders, including the Ramius Group, from accomplishing the objectives described in this Proxy Statement, the Ramius Nominees, if elected, will seek to work with the other Board members to repeal any new or amended bylaws having such an effect to the extent that the Ramius Nominees determine that such new or amended bylaws are not aligned with the shareholders’ best interests. The following is a chronology of events leading up to this proxy solicitation: -6- v On May 1, 2007, Starboard delivered a letter to the Chief Executive Officer of the Company requesting a meeting. v On July 30, 2007, Ramius Capital filed a Schedule 13D with the SEC wherein it attached a letter from RCG Starboard Advisors to the Chief Executive Officer of the Company.The letter outlined RCG Starboard Advisors’ view that the Company could maximize value by either 1) executing a sale leaseback on a substantial portion of the owned real estate with a coincident stock buyback and special dividend or 2) selling the Company for a price that reflects the full value of the Luby’s concept and the associated real estate in order to maximize risk adjusted returns for shareholders. The letter also stated RCG Starboard Advisors’ belief that the Company should address the potential conflicts of interest and time commitment issues of certain of Luby’s members of management and directors who are also employed by, or otherwise affiliated with, the Pappas restaurant entities. v On October 2, 2007, certain representatives of Ramius Capital met with Luby’s management team. The purpose of the meeting was to gain a better understanding of the Company’s overall strategy and plans to unlock value at the Company. v On October 15, 2007, Starboard delivered a letter to the Company in accordance with the Company’s advance notice bylaw provision, nominating Messrs. Farrar, Fox, Grube and Pannek for election to the Board at the Annual Meeting. v On October 17, 2007, Starboard delivered a letter to the Company requesting, pursuant to Section 220 of the Delaware General Corporation Law, a complete list of the Company’s shareholders and other corporate records in order to allow Starboard to communicate with the Company’s shareholders in connection with the election of directors to be submitted to a vote of the shareholders at the Annual Meeting, and any other matters as may properly come before the Annual Meeting. v On November 5, 2007, RCG Starboard issued a letter to all the shareholders of Luby’s, Inc. urging all shareholders to vote for its four independent director nominees at the upcoming Annual Meeting and questioning whether the Board has been acting in the best interest of all shareholders.As examples, the letter highlighted (i) the recent decision by the Board to increase the exemption under the poison pill granted to Chris and Harris Pappas, allowing them to further increase their effective control of the Company without paying shareholders a control premium, and (ii) the fact that in five out of the past six shareholder votes, the Board has chosen to ignore the affirmative vote of shareholders on the proposal to declassify the Board. -7- PROPOSAL NO. 1 ELECTION OF DIRECTORS The Ramius Group is seeking your support at the Annual Meeting to elect the Ramius Nominees in opposition to Luby’s director nominees.The Board is currently composed of ten directors divided into three classes.The Ramius Group believes that four directors’ terms expire at the Annual Meeting.We are seeking your support at the Annual Meeting to elect the Ramius Nominees in opposition to four of Luby’s director nominees.Your vote to elect the Ramius Nominees will have the legal effect of replacing four incumbent directors of Luby’s with the Ramius Nominees.If elected, the Ramius Nominees will represent a minority of the members of the Board. THE RAMIUS NOMINEES The Ramius Group has nominated four highly qualified nominees, each of whom, if elected, will exercise his independent judgment in accordance with his fiduciary duties as a director in all matters that come before the Board.The Ramius Nominees are independent of the Company in accordance with SEC and NYSE rules on board independence and would seek to maximize value for all shareholders. If elected, and subject to their fiduciary duties as directors, the Ramius Nominees would have the ability to work with the other members of the Board to take those steps that they deem are necessary or advisable to unlock the Company’s intrinsic value. Set forth below are the name, age, business address, present principal occupation, and employment and material occupations, positions, offices, or employments for the past five years of each of the Ramius Nominees.This information has been furnished to the Ramius Group by the Ramius Nominees.The Ramius Nominees are citizens of the United States of America.The Ramius Nominees have been nominated by the Ramius Group in accordance with the Company’s advance notice bylaw provision. Stephen Farrar (Age 57) has served as a consultant since September 2006.From 1992 until September 2006, Mr. Farrar served as Senior Vice President, Western Region of Wendy’s International, Inc. (NYSE: WEN).From March 1998 to June 1999, Mr. Farrar also acted as Regional Vice President of Wendy’s Pacific International Region. Mr. Farrar joined Wendy’s in 1980 and has held various executive positions, including Division Vice President, Texas Division (1987-1992), Regional Vice President, Franchise Operations (1983-1987) and Regional Director, Company Operations (1981-1983). Prior to joining Wendy’s, Mr. Farrar served as President and Owner of Restaurant Profitability Analysts, a restaurant consulting firm (1979-1980) and President of Pelican’s Restaurants, a casual dining chain (1976-1978).Mr. Farrar served on the Board of Directors of Pasta Pomodoro, a California and Arizona restaurant chain, from 2005 to 2006.The principal business address of Mr. Farrar is P.O. Box 6554, Stateline, Nevada 89449. As of the date hereof, Mr. Farrar does not directly own any securities of Luby’s nor has he made any purchases or sales of any securities of Luby’s during the past two years.As a Ramius Nominee, Mr. Farrar may be deemed to beneficially own all securities of Luby’s beneficially owned by members of the Ramius Group, which as of the date hereof, may be deemed to beneficially own 1,956,100 shares of common stock of Luby’s.For information regarding purchases and sales during the past two years by the members of the Ramius Group in securities of Luby’s, please see Schedule I. -8- William J. Fox (Age 51) is currently a business advisor and strategy consultant. From September 2004 until September 2007, Mr. Fox served as a director of Nephros, Inc. (AMEX: NEP), a medical device company.From August 2006 until September 2007, Mr. Fox also served as the Executive Chairman of the Board of Nephros, Inc.From October 2004 until May 2006, Mr. Fox was Vice Chairman of Barington Capital and several of its affiliates, a group of equity investment funds. Until December 2006, Mr. Fox had been a member of the Barington Advisory Board since the founding of the Barington Funds in 1999. From October 2004 until May 2006, Mr. Fox served as President, Chief Executive Officer and a director of LQ Corporation (formerly OTCBB: LQCI, now merged into Sielox, Inc.), a marketer of commercial and government security solutions, and from December 2004 until May 2006, Mr. Fox served as President, Chief Executive Officer and a director of Dynabazaar Inc. (OTCBB: FAIM), now Sielox, Inc. (OTCBB: SLXN.OB) which was formerly engaged in online auctions of surplus assets.From November 2005 until May 2006, Mr. Fox also served as a member of the Executive Committee of Register.com (Cayman) L.P., a provider of domain name registration and Internet services.From February 1999 until October 2004, Mr. Fox served as Chairman, President, Chief Executive Officer and a director of AKI, Inc. (“AKI”), a marketing and interactive advertising company, and during that time, Mr. Fox also served as President, Chief Executive Officer and a director of AKI Holding Corp., the parent of AKI. Prior to joining AKI, Mr. Fox served as President-Strategic
